     Case 2:20-cv-00661-KJD-VCF Document 36 Filed 11/20/20 Page 1 of 4



 1
 2
 3
 4                                  UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    BENJAMIN SPARKS, an individual,                        Case No. 2:20-cv-0661-KJD-VCF
 8                                              Plaintiff,      ORDER GRANTING PLAINTIFF’S
                                                                    MOTION TO REMAND
 9            v.
10    CHRISTINA MAMER, an individual;
      RAMONA GIWARGIS, an individual,
11
                                            Defendants.
12
              Before the Court is Plaintiff’s Motion to Remand to State Court (#7) to which Defendant
13
     responds in opposition (#9).
14
        I.         Factual and Procedural History
15
              This case arises from an unconventional relationship between Plaintiff Benjamin Sparks
16
     (“Sparks”) and Defendant Christina Mamer (“Mamer”). Due to the sealed nature of the case, the
17
     facts will not be laid out here. Sparks filed this action against Mamer in Nevada state court on
18
     March 27, 2020. (#1-2, at 12). It contained three claims for relief, including defamation per se,
19
     false light, and injunctive relief. Id. Mamer filed a notice of removal to this Court on April 9,
20
     2020. (#1, at 3). At the time, Mamer had not been served. Id. at 2. Sparks filed his motion to
21
     remand on May 7, 2020. (#7, at 6). The Court ruled on a previous motion to dismiss to clarify
22
     questions concerning an order issued by the magistrate judge. (#35). The Court now rules on the
23
     issue of remand.
24
        II.        Legal Standard
25
              A defendant may remove a civil action “brought in a State court of which the district
26
     courts of the United States have original jurisdiction.” 28 U.S.C. § 1441(a). Removal based on
27
     diversity jurisdiction requires complete diversity where “the citizenship of each plaintiff is
28
     Case 2:20-cv-00661-KJD-VCF Document 36 Filed 11/20/20 Page 2 of 4



 1   diverse from the citizenship of each defendant.” Caterpillar, Inc. v. Lewis, 519 U.S. 61, 68
 2   (1996). The removing party “bears the burden of establishing federal jurisdiction” and “the
 3   removal statute is strictly construed against removal jurisdiction.” Ethridge v. Harbor House
 4   Restaurant, 861 F.2d 1389, 1393 (9th Cir. 1988). “A civil action otherwise removable solely on
 5   the basis of jurisdiction under [diversity] may not be removed if any of the parties in interest
 6   properly joined and served as defendants is a citizen of the State in which such action is
 7   brought.” 28 U.S.C. § 1441(b)(2).
 8       III.      Analysis
 9              The main issue is whether Mamer, as a citizen of Nevada, is permitted to remove this
10   case, which was originally filed in her forum state. The forum defendant rule does not permit
11   removal to federal court by a defendant who lives in the state in which the action was filed. 28
12   U.S.C. 1441(b)(2). Under the plain language of the statute “a defendant may not remove a case
13   on diversity grounds if any defendant who is a resident of the forum state has been properly
14   joined and served.” Loewen v. McDonnell, 2019 WL 2364413, *7 (N.D. Cal. June 5, 2019). In
15   this case, Mamer was not properly served but removed the case anyway. Therefore, the plain
16   language suggests that Mamer is permitted to remove. Mamer urges the Court to follow the
17   Northern District of California 1 and permit the removal while applying the plain language of the
18   statute. Because remands like these are not subject to appellate review, there is little precedent to
19   bind the Court. See 28 U.S.C. § 1447(d) (“an order remanding a case to the State court from
20   which it was removed is not reviewable on appeal or otherwise”). District courts interpret the
21   statute differently.
22              When interpreting a statute, a court looks “first to the plain language of the statute,
23   construing the provisions of the entire law, including its object and policy, to ascertain the intent
24   of Congress.” Zuress v. Donley, 606 F.3d 1249, 1252–53 (9th Cir. 2010). Courts must look
25   beyond the plain language when the literal interpretation “would thwart the purpose of the over-
26   all statutory scheme or lead to an absurd result.” Brooks v. Donovan, 699 F.2d 1010, 1011 (9th
27
     1
       See Loewen, 2019 WL 2364413 at *7 (finding that “the Northern District of California has
28   consistently held a defendant may remove an action prior to receiving proper service, even when
     the defendant resides in the state in which the plaintiff filed the state claim”).

                                                         -2-
     Case 2:20-cv-00661-KJD-VCF Document 36 Filed 11/20/20 Page 3 of 4



 1   Cir. 1983) (citations omitted). The court “may not adopt a plain language interpretation of a
 2   statutory provision that directly undercuts the clear purpose of the statute.” Albertson’s, Inc. v.
 3   C.I.R, 42 F.3d 537, 545 (9th Cir. 1994). Therefore, an analysis of the clear purpose of the
 4   removal statute is warranted.
 5           Gentile v. Biogen Idec, Inc., from the District of Massachusetts provides a thorough
 6   analysis of the removal statute’s purpose. 934 F.Supp.2d 313 (D. Mass. Feb. 21, 2013). The
 7   removal doctrine was enacted into federal court jurisprudence by the Judiciary Act of 1789 and
 8   holds its roots in the Federalist Papers. Id. at 319. “Diversity jurisdiction was designed to protect
 9   non-forum litigants from possible state court bias in favor of forum-state litigants.” Id. This
10   purpose is served:
            by giving a non-forum defendant the ability to seek the protection of the federal
11
            court against any perceived local bias in the state court chosen by the plaintiff.
12          But the protection-from-bias rationale behind the removal power evaporates when
            the defendant seeking removal is a citizen of the forum state. Thus, the forum
13          defendant rule provides some measure of protection for a plaintiff’s choice of
            forum, when the overarching concerns about local bias against the defendant
14
            underlying the removal power are not present, by allowing a plaintiff to move for
15          a remand of the case to the state court if he chooses.

16   Id. The original purpose of avoiding any local bias in state court is eliminated when the

17   defendant, like Mamer, is a citizen of the forum state. The language regarding a defendant who is

18   “properly joined and served” was added to the removal statute in 1948. Id. The Gentile court’s

19   review of Supreme Court precedent at that time “suggests the purpose of the ‘properly joined and

20   served’ language was to prevent plaintiffs from defeating removal through improper joinder of a

21   forum defendant” not to give defendants a loophole to avoid the forum defendant rule. Id. at

22   319–20. The main purpose of removal is the avoidance of local bias and the “properly joined and

23   served” language does nothing to alter that.

24           The Court agrees with the Gentile court and with other districts in finding that the

25   removal statute does not permit defendants to avoid the forum defendant rule by initiating

26   removal prior to acceptance of service. 2 The interpretation that Mamer requests would

27
     2
       See e.g., Standing v. Watson Pharmaceuticals, 2009 WL 842211, *3 (C.D. Cal. Mar. 26, 2009) (holding that Mamer’s
28   proposed interpretation “thwarts the purpose of Section 1441(b) and merely promotes gamesmanship on the part of
     removing defendants); Ibarra v. Protective Life Ins. Co., 2009 WL 1651292, *3 (D. Ariz. June 12, 2009) (applying


                                                           -3-
     Case 2:20-cv-00661-KJD-VCF Document 36 Filed 11/20/20 Page 4 of 4



 1   “eviscerate the purpose of the forum defendant rule.” Mass. Mut. Life Ins. Co. v. Mozilo, 2012
 2   WL 11047336, *2 (C.D. Cal. June 28, 2012) (citation omitted). By remanding to state court, the
 3   Court interprets the statute in favor of remand and without undercutting the clear purpose of the
 4   statute, as required.
 5       IV.      Conclusion
 6             Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion to Remand (#7) is
 7   GRANTED. The case is remanded to the Eighth Judicial District Court of the State of Nevada.
 8   Dated this 20th day of November, 2020.
 9
                                                         _____________________________
10
                                                          Kent J. Dawson
11                                                        United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   the Standing rule and finding it was intended to prevent “gamesmanship by plaintiffs, [and] it is difficult to
     comprehend why it should be allowed to promote gamesmanship by defendants”); Oxendine v. Merck and Co., Inc.,
28   236 F.Supp.2d 517, 526 (D. Md. 2002) (finding that “removability cannot rationally turn on the timing or sequence
     of service of process).


                                                           -4-
